WELLIVER, Judge,
dissenting.
I respectfully dissent. In holding that “§ 105.710 provides up to one hundred thousand dollars of coverage for each act, of each defendant, that results in injury or harm,” I believe the Court reaches a result the legislature could not have intended. The statute as interpreted by the majority enables a plaintiff to collect up to the statutory limit for each tortious act of every *263state employee-defendant connected with an injury producing incident or occurrence, be it the National Guard or a group of doctors. This interpretation promises to increase by exponential proportions the state’s liability in tort actions against its employees. That the legislature never intended § 105.710 to cover judgments and settlements of this magnitude is made apparent by the meager amounts appropriated by the General Assembly for the Tort Defense Fund in past years:
1983 $100,000 1980
1982 247,100 1979
1981 100,000 1978
$37,500 1977 $37,500
37,500 1976 37,500
37,500 1975 37,500
This Court, of course, should interpret amended statutes on the assumption the legislature intended to accomplish a change in the law. Sermchief v. Gonzales, 660 S.W.2d 683, 688 (Mo. banc 1983); City of Willow Springs v. Missouri State Librarian, 596 S.W.2d 441, 444 (Mo. banc 1980). But we are also advised by our rules of statutory construction to avoid interpretations of statutes which lead to absurd or unreasonable results. State ex rel. Zoological Park Subdistrict of the City and County of St. Louis v. Jordan, 521 S.W.2d 369, 372 (Mo.1975); State ex rel. Dravo Corporation v. Spradling, 515 S.W.2d 512, 517 (Mo.1974). By interpreting § 105.710 to allow a plaintiff to recover for each act of each defendant, I believe the Court unnecessarily exposes the state to unwarranted and unintended liability. I must therefore dissent.